Citation Nr: 0903818	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to September 10, 
2002, for the award of a separate, compensable 10 percent 
evaluation for service-connected varicose veins of the right 
leg, increased from a noncompensable evaluation assigned for 
bilateral varicose veins.

2.  Entitlement to an effective date prior to September 10, 
2002, for the award of a separate, compensable, 10 percent 
evaluation for scar, left leg, status post-operative 
ligation, varicose veins, increased from a noncompensable 
evaluation assigned for bilateral varicose veins.

3.  Whether a timely notice of disagreement (NOD) as to the 
propriety of the 1954 reduction of the disability rating for 
a scar, left thigh, status postoperative, ligation, varicose 
veins, left leg, and varicose veins, right leg, mild, from 10 
percent to 0 percent, has been submitted.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to November 
1946 and from February 1952 to January 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which assigned a separate, compensable, 10 percent evaluation 
for varicose veins, left leg, and a separate, compensable, 10 
percent evaluation for varicose veins, right leg, increased 
from a 0 percent evaluation assigned for bilateral varicose 
veins, characterized as scar, left leg, status post-
operative, ligation, varicose veins, and varicose veins, 
right leg, mild.  The RO assigned an effective date of 
September 2002 for the grant of the increased evaluation from 
0 percent for bilateral varicose veins to 10 percent for the 
right leg varicose veins and 10 percent for the left leg 
varicose veins.  

The Board finds that the issue is more appropriately framed 
as set forth on the title page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D. C.


REMAND

In a decision issued in April 1947, the RO granted service 
connection for scar, veins, left leg, status postoperative, 
ligation for varicose veins, and for varicose veins, right 
leg, mild.  Thus, the rating decision granted service 
connection for bilateral varicose veins, status post-
operative, left leg, with a left leg scar.  

As an initial matter, in September 2002 the veteran filed an 
application for an increased rating for his service-connected 
disability.  In its May 2003 decision, the RO properly 
evaluated the service-connected varicose veins in each lower 
extremity separately, and assigned a separate, compensable, 
10 percent evaluation for left leg varicose veins and a 
separate, compensable evaluation for right leg varicose 
veins.  

After the veteran disagreed with the effective date of 
September 10, 2002, for the grants of an increased evaluation 
for each lower extremity, the RO issued a statement of the 
case (SOC) that combined the discussion of the issue of the 
earlier effective dates sought for the compensable evaluation 
assigned for each leg into an issue statement that could be 
easily misunderstood as addressing only one 10 percent 
evaluation for the varicose veins of both lower extremities.  
The SOC should be restated to more clearly reflect that a 
separate, compensable, 10 percent evaluation has been 
assigned for disability of each lower extremity, and that the 
veteran may seek an effective date prior to September 10, 
2002, for each of those grants of increased compensation.  

The veteran has very specifically contended that his 
entitlement to an effective date prior to September 10, 2002 
is based on a contention that he has timely disagreed with 
the 1954 rating decision which proposed reduction of the 
evaluation of the bilateral varicose veins from 10 percent to 
noncompensable (0 percent).  Additional development is needed 
prior to further disposition of the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

Finally, with respect to the timeliness of the veteran's 
notice of disagreement (NOD) as to the propriety of the 
reduction of the disability rating for a left leg scar from 
10 to 0 percent, and subsequent non-payment of compensation 
from January 27, 1954, to the present, it does not appear 
from a review of the claims folder that the veteran has been 
issued a statement of the case on this issue.  Where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which 
addresses the issue of timeliness of the 
NOD as to the propriety of the reduction of 
the disability rating for a left leg scar 
from 10 to 0 percent, and the veteran's 
entitlement to payment of compensation from 
January 27, 1954, to the present.

2.  Issue a statement of the case which 
addresses the issue of entitlement to an 
effective date earlier than September 10, 
2002, for the award of an increased, 
compensable, 10 percent evaluation for leg 
scar, status postoperative, ligation, 
varicose veins, and addresses the issue of 
entitlement to an effective date earlier 
than September 10, 2002, for the award of 
an increased, compensable, 10 percent 
evaluation for varicose veins, right leg, 
mild, and which addresses the veteran's 
contention that his disagreement with the 
assigned effective dates on the basis of 
disagreement with an 1954 rating decision.

3.  Provide the veteran with notice of 
each theory available for assignment of an 
earlier effective date.  In particular, 
the veteran should be afforded another 
opportunity to find or identify records 
which might assist him to establish that 
the varicose veins or residuals thereof in 
either leg increased in severity in the 
year prior to September 10, 2002 (but not 
before that).  He should specifically be 
advised of the criteria at 38 C.F.R. 
§ 3.400(o) and 3.400(o)(2).  

4.  The RO should develop all facts with 
respect to the 1954 rating decision which 
reduced the evaluation for bilateral 
varicose veins from 10 percent to 0 
percent, including information about 
policies and procedures regarding issuance 
of rating decisions and the like.

5.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

